Bressler, J.,
dissenting.
{¶ 33} I agree with the majority’s affirmative answer to the question certified in this case and its conclusion that a claimant is entitled to unemployment compensation benefits when the claimant is an intermittent employee who has satisfied the terms of the employment contract. However, I disagree with the majority’s application of this statement of law to the facts of this particular case and believe that the terms of Brinkman’s employment contract compel us to dismiss this appeal as having been improvidently accepted.
{¶ 34} Our purpose in interpreting contracts is to ascertain and effectuate the intent of the parties, and “[t]he intent of the parties is presumed to reside in the language they chose to use in their agreement.” Graham v. Drydock Coal Co. (1996), 76 Ohio St.3d 311, 313, 667 N.E.2d 949. “Common words appearing in a written instrument will be given their ordinary meaning unless manifest absurdity results, or unless some other meaning is clearly evidenced from the face or overall contents of the instrument.” Alexander v. Buckeye Pipe Line Co. (1978), 53 Ohio St.2d 241, 7 O.O.3d 403, 374 N.E.2d 146, paragraph two of the syllabus. “If a contract is clear and unambiguous, the court need not go beyond the plain language of the agreement to determine the parties’ rights and obligations; instead, the court must give effect to the agreement’s express terms.” Uebelacker v. Cincom Sys., Inc. (1988), 48 Ohio App.3d 268, 271, 549 N.E.2d 1210.
{¶ 35} The contract between Brinkman and Lorain provides:
{¶ 36} “I, Kristie Brinkman, the undersigned, do hereby understand and agree to abide by the following rules pertaining to Intermittent Employees:
{¶ 37} “1. My appointment as REGISTERED NURSE is classified as Intermittent. An intermittent employee is defined by Rule # 123:1^17-01(44) of the Ohio Civil Service Laws and Rules as: An employee who works an irregular *132schedule which is determined by fluctuating demands of the work and is not predictable and is generally characterized as requiring less than 1000 hours per year.
{¶ 38} “ * * *
{¶ 39} “3.1 must complete a probationary period of 2000 hours worked.”
{¶ 40} The majority holds that “satisfaction of an intermittent-employment contract does not create voluntary unemployment or a discharge sufficient to render an employee ineligible for unemployment benefits.” In concluding that Brinkman is entitled to unemployment-compensation benefits, the majority implicitly holds that Brinkman had satisfied the terms of her intermittent-employment contract.
{¶ 41} Brinkman’s intermittent-employee contract provided, as an express condition to her employment, that she was required to work 2,000 hours during a probationary period that began in October 2001. However, the contract clearly limits Brinkman to working 1,000 hours per year or less, meaning that Brink-man’s contract is a multiyear contract that cannot be completed in less than one year. Therefore, Brinkman could not have satisfied her intermittent-employee contract as of the date she applied for and received unemployment benefits, because she had not yet worked 2,000 hours. Brinkman began her probationary period in October 2001, which was Lorain’s fiscal-year 2001, and worked until November 2002, after she had accumulated 1,000 hours during Lorain’s fiscal-year 2002. Brinkman then resumed her duties in December 2002, which was the beginning of Lorain’s fiscal-year 2003, and became a permanent part-time employee in June 2003, thereby completing her 2,000-hour probationary period. Accordingly, Brinkman did not satisfy her intermittent-employee contract after working 1,000 hours during Lorain’s fiscal-year 2002. Rather, she satisfied her contract after completing her 2,000-hour probationary period, which lasted approximately 21 months.
{¶ 42} Moreover, Brinkman received exactly as much compensation as she expected to receive pursuant to the contract, albeit in a shorter period of time than she apparently desired. Had Lorain simply scheduled Brinkman to work no more than approximately 20 hours per week for an entire year, Brinkman certainly would have no claim for unemployment-compensation benefits. However, such a schedule obviates the need for an intermittent employee, which by definition is an employee who works an irregular and unpredictable schedule.
{¶ 43} I do not believe that Brinkman was involuntarily unemployed at any time during her 21-month probationary period. While I do believe that a claimant who has satisfied an intermittent-employee contract is not voluntarily unemployed or discharged, I do not believe that Brinkman satisfied the terms of *133her intermittent-employee contract before she completed her probationary period. Therefore, I respectfully dissent.
Dennis P. Will, Lorain County Prosecuting Attorney, and M. Robert Flanagan, Assistant Prosecuting Attorney, for appellees, Lorain County Auditor and Lorain County Sheriff.
Marc Dann, Attorney General, Stephen P. Carney, State Solicitor, and David E. Lefton, Senior Assistant Attorney General, for appellant.
Frederick M. Gittes, urging reversal for amicus curiae Ohio Employment Lawyers Association.
Anita L. Myerson, urging reversal for amicus curiae Legal Aid Society of Cleveland.
Thomas W. Weeks, urging reversal for amici curiae Ohio State Legal Services Association, Legal Aid Society of Cleveland, National Employment Law Project, and Ohio Employment Lawyers Association.
Moyer, C.J., and Lundberg Stratton, J., concur in the foregoing opinion.